Citation Nr: 0944794	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-40 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a compensable rating for left ear hearing 
loss. 

2.  Entitlement to service connection for right knee 
condition. 

3.  Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1965 to November 1967 and from February 2003 to 
May 2004, and additional periods of active duty for training 
service with the Alabama Army National Guard. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama (RO), in which the benefits sought on 
appeal were denied. 

In September 2006, the Veteran appeared at a Travel Board 
hearing before the undersigned Acting Veterans Law Judge at 
the RO.  A copy of the hearing transcript has been associated 
with the claims folder.  

The issues on appeal were previously before the Board in July 
2007, when they were remanded for additional development.  
They have now been returned for further review.  

Unfortunately, the Board will find the development requested 
in July 2007 was not accomplished for the Veteran's claim for 
service connection for a right knee disability.  Therefore, 
this issue will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.





FINDINGS OF FACT

1.  Even with consideration of the nonservice connected right 
ear hearing loss under the provisions for special 
consideration for paired organs, the evidence shows no worse 
than Level II hearing for the left ear and Level IV hearing 
for the right ear during the period for consideration. 

2.  The evidence shows that the Veteran's hypertension 
underwent a permanent increase in severity beyond its natural 
progression during his second period of service.  


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating have not 
been met for the Veteran's left ear hearing loss.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85, Diagnostic 
Code (Code) 6100, 4.86 (2009).

2.  The criteria for entitlement to service connection for 
hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.310, 4.104 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1. VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs has 
a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

VA is required to notify the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  VA will inform the Veteran of the type of information 
and evidence that VA will seek to provide, and of the type of 
information and evidence the claimant is expected to provide.  
38 C.F.R. § 3.159(b).  VA must provide such notice to the 
claimant prior to an initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (AOJ), 
even if the adjudication occurred prior to the enactment of 
the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004).  These VCAA notice requirements apply to all 
elements of a claim for service connection, so VA must 
specifically provide notice that a disability rating and an 
effective date will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

Here, prior to the February 2005 RO decision in the matter, 
VA sent a letter to the Veteran in November 2004 that 
informed the Veteran of what evidence is required to 
substantiate the claims, and apprised the Veteran as to his 
and VA's respective duties for obtaining evidence.  VA has 
also sent an additional notice letter in March 2006 that 
informed the Veteran how it determines the disability rating 
and the effective date for the award of benefits if service 
connection is to be awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  

Although the March 2006 notice was sent after the initial 
adjudication, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in that letter 
fully complied with the requirements of 38 U.S.C. § 5103(a), 
38 C.F.R. § 3.159(b), and Dingess, supra, and after the 
notice was provided the case was readjudicated and a June 
2009 supplemental statement of the case was provided to the 
Veteran.  See Pelegrini II, supra; Mayfield v. Nicholson, 20 
Vet. App. 537 (2006) (a (supplemental) statement of the case 
that complies with all applicable due process and 
notification requirements constitutes a readjudication 
decision).

In light of the above, the Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the veteran and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.

In addition to its duty to notify the Veteran with regard to 
his claim, VA also has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
records of pertinent medical treatment since service, and 
providing the Veteran a medical examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA provided the Veteran with audiological examination in 
December 2004 and April 2009.  In regard to the functional 
effects caused by the Veteran's hearing disability, these are 
noted in the April 2009 VA examination report.  See Martinak 
v. Nicholson,  21 Vet. App. 447, 455 (2007) 455.  
Additionally, the Veteran was afforded VA examinations in 
April 2009 in conjunction with his claim for hypertension and 
right knee condition. 

The Veteran has not identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The VA has made reasonable efforts to obtain any available 
pertinent records as well as all relevant records adequately 
identified by the Veteran.  There is no indication of any 
outstanding records that are pertinent to the Veteran's claim 
for an increased evaluation for his hearing loss.  Any 
failure in the duty to assist regarding his claim for service 
connection for hypertension is harmless in that this decision 
is a complete grant of the benefits sought on appeal.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify and its duty to assist 
pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.159(b), 20.1102 (2006); 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).



2. Compensable Disability Rating Claim for Hearing Loss

Disability ratings are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities found in 38 C.F.R. Part 4 (2008).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In cases involving a claim for an increased rating, VA's 
primary focus is upon the current level of the Veteran's 
disability.  This will include a review of medical and lay 
evidence of record beginning one year prior to the time 
Veteran requested an increased rating.  That being said, VA 
will also review the history of the Veteran's disability in 
order to ensure that the decision regarding the current 
disability rating accounts for all the prior treatment and 
the severity of the disorder.   Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  The analysis in the following decision 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  See id.; Hart v. Mansfield, 21 Vet. App. 505 
(2007).  This practice is known as "staged" ratings.  Here, 
the Veteran's symptomatology has remained consistent 
throughout the entire appeal process; stage ratings are not 
warranted. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Any reasonable doubt 
will be resolved in favor of granting the Veteran's claim.  
38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2008)

The Veteran claims entitlement to a compensable disability 
rating for his hearing loss.  The appropriate evaluation for 
hearing impairment is determined under the criteria in 
38 C.F.R. §§ 4.85, 4.86.  The Rating Schedule provides a 
table for rating purpose (Table VI) to determine a Roman 
numeral designation (I through XI) for hearing impairment, 
based on testing (by a state-licensed audiologist) including 
pure-tone threshold average and speech discrimination 
(Maryland CNC test).  38 C.F.R. § 4.85 (b).  In circumstances 
where an examiner certifies that the use of the speech 
discrimination test is not appropriate because of language 
difficulties, inconsistent speech discrimination scores, 
etc., or where there is an exceptional pattern of hearing 
impairment as defined under 38 C.F.R. § 4.86, then Table VIa 
will be used to determine the Roman numeral designations (I 
through XI) for hearing impairment based only on pure-tone 
threshold average.  38 C.F.R. § 4.85(c).  

One exceptional pattern of hearing impairment occurs when the 
pure-tone thresholds in each of the four frequencies (1K to 
4K Hertz) are 55 decibels or greater.  Another occurs where 
the pure-tone threshold at 1K Hertz is 30 decibels or less, 
and the threshold at 2K Hertz is 70 decibels or more.  
38 C.F.R. § 4.86(a),(b).  The Board finds that neither of 
those exceptions is applicable to the Veteran's claim, and he 
has not contended otherwise.  As such, Table VIa will not be 
used to determine the severity of the Veteran's hearing 
impairment.  

Once the Veteran's hearing impairment is determined by the 
numeral designations according to Table VI, then Table VII is 
used to determine the rating assigned by combining the Roman 
numeral designation for hearing impairment of each ear.  The 
percentage evaluation is found on Table VII by intersecting 
the horizontal row appropriate for the numeric designation 
for the ear with the better hearing and the vertical column 
appropriate to the numeric designation level for the ear with 
the poorer hearing.  38 C.F.R. § 4.85(e). 

In the situation where the Veteran is only service-connected 
for hearing loss in one ear, but not the other ear, then in 
order to determine the percentage evaluation from Table VII, 
the non-service connected ear will be assigned a Roman 
Numeral designation for hearing impairment of I, unless the 
provisions of 38 C.F.R. § 3.383, special considerations for 
paired organs and extremities, apply.  38 C.F.R. § 4.85 (f).  

Under the provisions of 38 C.F.R. § 3.383¸ compensation is 
payable for the combination of service-connected and 
nonservice connected disabilities, including hearing loss,  
as if both disabilities were service-connected as long as the 
nonservice connected disability is not the result of the 
Veteran's own willful misconduct and it meets the criteria 
for hearing disability as defined under 38 C.F.R. § 3.385. 

Pursuant to VA regulations, impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies at 500, 1,000, 2,000, 3,000 and 4,000 Hertz 
is 40 decibels or greater; or when the auditory threshold for 
at least three of the frequencies at 500, 1,000, 2,000, 3,000 
and 4,000 Hertz are 26 decibels or greater; or when speech 
recognitions scores using the Maryland CNC test are less than 
94 percent.  38 C.F.R. § 3.385.

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Veteran has been afforded two VA examinations in 
conjunction with his current claims.  These are the only 
audiological evaluations of record which meet all the 
requirements of 38 C.F.R. § 4.85(a).  

The first VA examination was conducted in December 2004.  
This examination found pure-tone thresholds at 500, 1,000, 
2,000, 3,000 and 4,000 Hertz to be 10, 20, 30, 70, and 70 
decibels in the Veteran's service connected left ear.  His 
right ear had pure-tone thresholds of 10, 20, 35, 75, and 75 
decibels at these same frequencies.  The average threshold 
was 48 decibels for the left ear and 51 decibels for the 
right ear.  Both ears had speech recognition ability of 96 
percent.  

An April 2009 audiological examination revealed pure-tone 
thresholds at 500, 1,000, 2,000, 3,000 and 4,000 Hertz, were 
as follows: 15, 20, 40, 70, and 75 decibels in the left ear 
20, 25, 40, 75 and 80 decibels in the right ear.   Pure-tone 
threshold averages were 51 in the left ear and 55 in the 
right ear.  Speech recognition testing revealed speech 
recognition ability was 84 percent in the left ear and 76 
percent in the right ear.   

The findings from the December 2004 and April 2009 
examination reports show that the Veteran has hearing 
impairment in his right ear as defined by VA regulations.  
See 38 C.F.R. § 3.385.  As such, his right ear hearing loss 
will be considered as service-connected for determining the 
applicable Roman Numeral.  See 38 C.F.R. § 4.85(f). 

The December 2004 VA audiological examination revealed 
average pure-tone threshold of 48 decibels in the left ear 
and of 51 decibels in the right ear.  The speech 
discrimination test showed as 96 percent for each ear.  Under 
Table VI, the Veteran's hearing acuity at the time of that VA 
examination constituted Level I hearing in each ear, which 
under Table VII warrants a non-compensable rating for hearing 
loss.  See 38 C.F.R. § 4.85(e)

The April 2009 VA audiological examination revealed average 
pure-tone threshold of 51 decibels in the left ear and of 55 
decibels in the right ear.  The speech discrimination test 
showed as 84 percent in the left ear and 76 percent in the 
right ear.  Under Table VI, the Veteran's hearing acuity at 
the time of that VA examination constitutes Level II hearing 
in the left ear and Level IV hearing in the right ear, which 
under Table VII warrants a non-compensable rating for hearing 
loss.  See 38 C.F.R. § 4.85(e)

Based on the foregoing, the Board finds that the mechanical 
application of the applicable diagnostic criteria to the 
evidence in the record warrants a non-compensable disability 
rating for the entire period under appeal.  As such, the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to a compensable disability rating for his 
service connected hearing loss of the left ear. 




3.  Service Connection Claims

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

Active service includes any period of active duty for 
training (ACDUTRA) during which the individual concerned was 
disabled from a disease or injury incurred in the line of 
duty.  See 38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2008).  Active service also includes any period of 
inactive duty training (INACDUTRA) during which the 
individual concerned was disabled from an injury incurred in 
the line of duty.  Id.  Accordingly, service connection may 
be granted for disability resulting from disease or injury 
incurred in, or aggravated, while performing ACDUTRA or from 
injury incurred or aggravated while performing INACDUTRA.  
See 38 U.S.C.A. §§ 101(24), 106, 1110 (West 2002).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).  The 
chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
Veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, certain chronic diseases, including arthritis 
and hypertension, may be presumed to have been incurred 
during service if they become manifested to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see 
also 67 Fed. Reg. 67,792-67,793 (Nov. 7, 2002).  

Presumptive periods, however, do not apply to ACDUTRA or 
INACDUTRA.  See Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Therefore, consideration of 38 U.S.C.A. §§ 1111 and 
1131 (presumption of soundness), 3.306 (presumption of 
aggravation of a chronic pre-existing disease), and 38 C.F.R. 
§§ 3.307 and 3.309 (presumption of service incurrence for 
certain disease) for the periods of ACDUTRA or INACDUTRA is 
not appropriate.

To prevail on the issue of service connection, generally, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

If there is at least an approximate balance of positive and 
negative evidence regarding any issue material to the claim, 
the claimant shall be given the benefit of the doubt in 
resolving each such issue.  38 U.S.C.A. § 5107 (West 2002); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 
C.F.R. §§ 3.102 (2009).  On the other hand, if the Board 
determines that the preponderance of the evidence is against 
the claim, it has necessarily found that the evidence is not 
in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365.

The Veteran claims entitlement to service connection for 
hypertension.  Specifically, the Veteran contends that his 
hypertension was aggravated by his second period of service.  
The Board agrees. 

Under VA rating criteria, the term, hypertension, means that 
diastolic blood pressure is predominantly 90mm. or greater, 
and isolated systolic hypertension means that the systolic 
blood pressure is predominantly 160mm. or greater with a 
diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 
4.104, Diagnosis Code 7101, Note (1).  

A review of the record shows that the Veteran was first 
diagnosed with hypertension in 1990 and his condition was 
treated with medication thereafter.  See September 1990 Army 
National Guard Periodic Examination Report.  At the time the 
Veteran entered into his second period of active duty in 
February 2003, his hypertension was said to be under control.  
In the beginning of June 2003 and continuing for a period of 
time thereafter, the Veteran was noted to have uncontrolled 
hypertension.  A December 2003 medical treatment record shows 
that the Veteran had poorly controlled hypertension, but his 
diagnostic images revealed a normal heart.   

Shortly before his discharge from the second period of 
service and after his discharge, the Veteran blood pressure 
readings continued to show mild systolic hypertension.  See 
January 2004 Periodic Examination Report with blood pressure 
reading of 162/74, and August 2004 Period Examination Report 
with blood pressure readings of 162/82, 168/78, and 152/74.

In a March 2005 correspondence from the Veteran's primary 
care physician at VA Medical Center in Birmingham, the VA 
physician stated that the Veteran was medically cleared for 
his hypertension as it was currently under control with 
medication.  He reported, however, that an EKG study revealed 
changes that reflected thickened heart muscle due to his 
chronic hypertension.  The VA physician noted that these 
findings were consistent with the previous EKG studies in 
September 2004 and July 2004. 

The Veteran's claims folder also contains an April 2009 VA 
examination report that shows that the Veteran had blood 
pressure readings of 143/72, 137/67, and 128/72.  The 
examiner diagnosed the Veteran with essential hypertension, 
but noted that there was no evidence of hypertensive heart 
disease present at the time of the examination.  The examiner 
recorded that the results from a chest x-ray report showed 
that the Veteran had an enlarged heart. 

First, the Board notes that the onset of the Veteran's 
hypertension began around 1990, more than 20 years after his 
discharge from his first period of service and approximately 
13 years before his second period of service.  An award of 
service connection is only warranted for disabilities that 
were incurred in or aggravated by service.  38 C.F.R. 
§ 3.303(a).  Since the Veteran's hypertension began after his 
first period of service, the question that remains is whether 
his hypertension was aggravated by his second period of 
service.  

Here, the record shows that just prior to the Veteran's 
second period of service, his hypertension was under 
controlled and he had a normal heart.  During his second 
period of service, the record clearly reflects that for the 
Veteran had uncontrolled hypertension.  Shortly after his 
discharge, his primary care physician observed that an EKG 
reports reflected thickened heart muscle due to his chronic 
hypertension.  Although the most recent medical record shows 
that the Veteran's hypertension is currently under control, 
the April 2009 VA chest x-ray report showed that his heart is 
now larger than normal.  The Board finds that the Veteran's 
hypertension was aggravated by his second period of service.  
See 38 C.F.R. § 3.303(a). 

The Board acknowledges that the April 2009 VA examiner opined 
that the Veteran's hypertension was not caused by or related 
to his service.  Although his opinion is a medical conclusion 
that the Board cannot ignore or disregard, the Board is not 
obligated to accept any physician's opinion.  See Willis v. 
Derwinski, 1 Vet. App. 66 (1991); Hayes v. Brown, 5 Vet. App. 
60, 69 (1993); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Rather, the Board's duty is to assess the probative value of 
the medical evidence.  Id.  

In this case, the Board finds that the diagnostic evidence 
shows that the Veteran's hypertension was aggravated by his 
second period of service.  In December 2003, which was during 
the Veteran's second period of service, he had a normal size 
heart.  However, within two months of his discharge, an EKG 
report showed thickening of the Veteran's heart muscle 
despite his then controlled hypertension.  The April 2009 VA 
examiner simply stated that there was no aggravation of the 
Veteran's hypertension without providing any reasons or bases 
and without commenting on the notations regarding poorly 
controlled hypertension or thickening of the heart muscle.  
In short, the April 2009 VA examiner's opinion is not 
persuasive, in light of the Veteran's service treatment 
records that show that his hypertension had in fact been 
poorly controlled during service and the diagnostic findings 
illustrating an increase in heart size shortly after his 
discharge from his second period of service.  

In conclusion, the Board finds that the evidence shows that 
the Veteran's hypertension underwent a chronic increase in 
severity during his second period of active service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303, 38 C.F.R. § 4.104, 
Diagnosis Code 7101.  Accordingly, the Board concludes that 
service connection for hypertension is warranted.  


ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied. 

Entitlement to service connection for hypertension is 
granted.  


REMAND

The July 2007 remand requested that all records pertaining to 
the Veteran's 1995 right knee surgery at Medical Center East 
in Birmingham, Alabama be obtained.  

A review of the record shows that VA facilities in the 
Birmingham vicinity were contacted and requested to provide 
medical records pertaining to the Veteran's right knee 
surgery but that there were no relevant records in any of 
these facilities.  However, there is no indication that 
Medical Center East was ever contacted.  At this juncture the 
Board notes that Medical Center East is a private facility 
and not a VA clinic.  

The Board is obligated by law to ensure that the RO complies 
with its directives, as well as those of the United States 
Court of Appeals for Veterans Claims (Court).  The Court has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all records 
pertaining to the Veteran's 1995 right 
knee surgery at Medical Center East in 
Birmingham, Alabama.  After securing the 
necessary release from the Veteran 
required to obtain private medical 
records, the RO should obtain these 
records and associate them with the 
claims folder.  The Veteran should also 
be notified that he may obtain and submit 
these records himself.  

2.  If, and only if, the records 
pertaining to the Veteran's 1995 right 
knee surgery at Medical Center East are 
obtained, return the claims folder to the 
examiner who conducted the April 2009 VA 
examination.  The examiner should be 
requested to review the additional 
material as well as the April 2009 
examination report.  Then, the examiner 
should be requested to render the 
following opinion:
1) Is it as likely as not that the 
Veteran's current right knee disability 
is related to service, including as a 
result of any right knee injury sustained 
while on active duty for training in 
Panama?  The reasons and bases for this 
opinion should be included.  

If the April 2009 examiner is no longer 
available, the claims folder should be 
forwarded to another VA physician who is 
qualified to render an opinion in 
orthopedics.  This examiner should then 
provide the requested opinions.  An 
additional examination should not be 
scheduled unless the examiner determines 
that one is necessary in order to render 
the necessary opinions. 

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the Veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The Veteran need take no action until 
otherwise notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
John L. Prichard
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


